DETAILED ACTION

This office action is a response to the application filed on 3/25/2021. Present application is a continuation of application 16/433,550 filed on 06/06/2019, which is a continuation of application n14/768,115 filed on 8/14/2015; which is a 371 application entering national stage from PCT/IB2014/001369 filed on 03/12/2014. PCT/IB2014/001369 claims priority from provisional application 61/794,681 filed on 03/15/2013. Claims 2-21 are pending and ready for examination.


Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-3, 5, 9 and 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10 and 12 of U.S. Patent No. 10985453. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application are obvious variations of claims of the Patent.
Regarding claims 2-3, 5, 9, 10-12 and 20, the Patent discloses as set forth below:

Claims of the Instant Application (17/212,616)
Claims of the Patent 10985453
2. An antenna assembly, comprising:
a radome that is at least partially curved;
an arrangement of antenna elements covered by the radome, each antenna element configured to serve as an array element for two orthogonal antenna feeds and configured to be excited with two orthogonal field polarizations, the antenna elements comprising antenna patches, antenna elements having dimensions for communication in different frequency bands;
a sheet of dielectric material covered by the radome, the dielectric material at least partially conforming with an interior shape of the radome; and
a ground plane disposed on the dielectric material, the ground plane having a plurality of pairs of orthogonal openings formed therein, each pair of orthogonal openings opposing a different one of the antenna elements, the antenna elements separated from the ground plane by a spacer.
1. An antenna assembly comprising:
a curved radome configured for outdoor use;
a plurality of antenna patches provided within the curved radome, the radome functioning as a mechanical mounting point for the antenna patches, each antenna patch configured to serve as an array element for two orthogonal antenna feeds and to be excited with two orthogonal field polarizations, different pairs of the antenna patches having dimensions for communication in different frequency bands;
a sheet of dielectric material within the curved radome, the dielectric material conforming with an interior shape of the curved radome; and
a ground plane disposed on the dielectric material, the ground plane having a plurality of pairs of orthogonal slots formed therein, each pair of orthogonal slots opposing a different one of the antenna patches, a length of each pair of slots dependent on the dimensions of the opposing antenna patch.
10. The antenna assembly of claim 1 wherein the dielectric material is configured to serve as a precision mechanical spacer between the patches of each pair of antenna patches.
3. The antenna assembly of claim 2 wherein dimensions of each pair of openings are dependent on the dimensions of the opposing antenna elements.
See Claim 1.
5. The antenna assembly of claim 2 wherein the spacer includes the dielectric material.
10. The antenna assembly of claim 1 wherein the dielectric material is configured to serve as a precision mechanical spacer between the patches of each pair of antenna patches.
9. The antenna assembly of claim 2 wherein the radome functions as a mechanical mounting point for the antenna elements.
See Claim 1
10. The antenna assembly of claim 2 wherein each pair of patches has a similar cross- polarization scheme and a similar gain pattern in vertical and azimuth directions. 
12. The antenna assembly of claim 1 wherein each pair of patches has a similar cross-polarization scheme and a similar gain pattern in vertical and azimuth directions.
11. The antenna assembly of claim 2 wherein the antenna elements are configured to support IEEE 802.11a, 802.11b/g, 802.11ac and 802.11n in a 2.4GHz and a 5GHz frequency band.
3. The antenna assembly of claim 1 wherein the pairs of patches are configured to communicate using different IEEE 802.11 standards.
4. The antenna assembly of claim 3 wherein the pairs of patches are configured to support IEEE 802.11a, 802.11 b/g, 802.11ac and 802.11 n in a 2.4 GHz and a 5 GHz frequency band.
12. The antenna assembly of claim 6 wherein at least some of the pairs of antenna patches are configured for 2X2 MIMO spatial multiplexing.
2. The antenna assembly of claim 1 wherein the pairs of antenna patches are configured for 2×2 multiple-input and multiple-output (MIMO) spatial multiplexing.
13. An antenna assembly, comprising:
A regular arrangement of antenna elements, each antenna element configured to serve as an array element for two orthogonal antenna feeds and configured to be excited with two orthogonal field polarizations, the antenna elements comprising antenna patches, different antenna elements having dimensions for communication in different frequency bands, the antenna elements in the different frequency bands separated in different sections of the antenna assembly;
a radome that is curved to cover a sector that includes the antenna elements;
a dielectric material covered by the radome, the dielectric material at least partially conforming with an interior shape of the radome; and
a ground plane coupled with the dielectric material, the ground plane having a plurality of pairs of orthogonal openings formed therein, each pair of orthogonal openings opposing a different one of the antenna patches, the antenna patches separated from the ground plane by a dielectric spacer.
1. An antenna assembly comprising:
a curved radome configured for outdoor use;
a plurality of antenna patches provided within the curved radome, the radome functioning as a mechanical mounting point for the antenna patches, each antenna patch configured to serve as an array element for two orthogonal antenna feeds and to be excited with two orthogonal field polarizations, different pairs of the antenna patches having dimensions for communication in different frequency bands;
a sheet of dielectric material within the curved radome, the dielectric material conforming with an interior shape of the curved radome; and
a ground plane disposed on the dielectric material, the ground plane having a plurality of pairs of orthogonal slots formed therein, each pair of orthogonal slots opposing a different one of the antenna patches, a length of each pair of slots dependent on the dimensions of the opposing antenna patch.
10. The antenna assembly of claim 1 wherein the dielectric material is configured to serve as a precision mechanical spacer between the patches of each pair of antenna patches
14. The antenna assembly of claim 13 wherein dimensions of each pair of openings are dependent on the dimensions of the opposing antenna patches.
See Claim 1.
17. The antenna assembly of claim 13 wherein the radome functions as a mechanical mounting point for the antenna elements.
See claim 1.
20. A method of fabricating an antenna assembly, the method comprising:
coupling a ground plane to a dielectric material, the ground plane having a plurality of pairs of orthogonal openings formed therein;
coupling a regular arrangement of antenna elements to at least one of the ground plane or dielectric material, each antenna element configured to serve as an array element for two orthogonal antenna feeds and configured to be excited with two orthogonal field polarizations, the antenna elements comprising antenna patches, different antenna elements having dimensions for communication in different frequency bands, the antenna elements in the different frequency bands separated in different sections of the antenna assembly, each pair of orthogonal openings of the ground plane opposing a different one of the antenna patches; and
covering the antenna elements, ground plane, and dielectric material with a curved radome, the dielectric material at least partially conforming with an interior shape of the radome.
Variation of claims 1, 10. 


Regarding claim 2, in view of the above, it is clear that that conflicting claims are not patentably distinct from each other. Claim 2 of the instant application includes the features of an antenna assembly comprising a curved radome, a plurality of antenna elements within the radome, each element configured as an array element for two orthogonal feeds and to be excited with two orthogonal field polarizations; antenna elements comprising antenna patches and having dimensions for communication in different frequency bands; radome is covered by dielectric material partially conforming with an interior shape of the radome; and a ground plane on the dielectric material having a plurality of pairs of orthogonal openings opposing a different antenna elements, the antenna elements separated by a spacer from the ground plane.
These features are similar to the Patent claim 1 features of an antenna assembly comprising a curved radome, a plurality of antenna patches within the radome, each patch configured as an array element for two orthogonal antenna feeds and to be excited with two orthogonal field polarizations, different pairs of antenna patches having dimensions for communication in different frequency bands; a sheet of dielectric material within the radome conforming with an interior shape of the radome; and a ground plane on the dielectric material having a plurality of pairs of orthogonal slots, each pair of slots opposing a different one of the antenna patches. The application claim 2 feature of antenna elements separated by a spacer is also similar to the Patent claim 10 features of the dielectric material being configured to serve a s a mechanical spacer between the antenna patches. 
Therefore, claim 2 of the instant application is an obvious variation of claims 1 and 10 of the Patent, and is not patentably distinct from claims 1 and 10 of the Patent.
Similarly, dependent claims 3, 5 and 9-12 are not patentably distinct from claims 1-4, 10 and 12 of the Patent (see table above).

Claims 13-14, 17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 10985453 in view of De Luis et al. (US 2014/0266917; provided in Applicant’s IDS dated 9/24/2021, hereinafter De Luis).

As shown in table above, claim 13 of the instant application includes the features of an antenna assembly comprising an arrangement of antenna elements, each element configured as an array element for two orthogonal antenna feeds and to be excited with two orthogonal field polarizations, the antenna elements comprising antenna patches, different antenna elements having dimensions for communication in different frequency bands, the antenna elements in the different bands separated in different sections of the antenna assembly, a radome curved to cover a sector including the antenna elements, a dielectric material covered by the radome, partially conforming with an interior shape of the radome; and a ground plane on the dielectric material having a plurality of pairs of orthogonal openings opposing a different antenna elements, the antenna elements separated by a spacer from the ground plane.
These features are similar to the Patent claim 1 features of an antenna assembly comprising a curved radome, a plurality of antenna patches within the radome, each patch configured as an array element for two orthogonal antenna feeds and to be excited with two orthogonal field polarizations, different pairs of antenna patches having dimensions for communication in different frequency bands; a sheet of dielectric material within the radome conforming with an interior shape of the radome; and a ground plane on the dielectric material having a plurality of pairs of orthogonal slots, each pair of slots opposing a different one of the antenna patches. The application claim 13 feature of antenna elements separated by a spacer is also similar to the Patent claim 10 features of the dielectric material being configured to serve a s a mechanical spacer between the antenna patches
The difference between claim 13 of the instant application and claim 1 of the Patent is that Claim 13 of the instant application includes the features of the antenna elements in the different frequency bands separated in different sections of the antenna assembly.
However, in the same or similar field of invention De Luis Figure 7 discloses an antenna where three antenna sections include three patches (710, 712, 714). Patches 710, 712 are configured to operate in a first frequency band, and patch 714 is configured to operate in a second frequency band. As disclosed in Figure 7, the elements in the different frequency bands are separated in different sections of the antenna and they have different dimensions (De Luis Figure 7, paragraph 0042).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the Patent claim 1 to have the features of the antenna elements in the different bands separated in different sections of the antenna assembly; as taught by De Luis. The suggestion/motivation would have been to improve link power budget and reduce unwanted radiation and interference (De Luis paragraph 0028).
Similarly, dependent claims 14 and 17 are not patentably distinct from claims 1 and 10 of the Patent in view of reference De Luis.
Claim 20 is related to a method of fabricating an antenna assembly, with the similar features as claim 13. Therefore, it is not patentably distinct from Patent claims 1 and 10 in view of reference De Luis for the same reasons mentioned above for claim 13. 

Claims 2, 5, 10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 11 of U.S. Patent No. 10333210 in view of Tatarnikov et al. (US 2012/0056787; provided in Applicant’s IDS dated 9/24/2021, hereinafter Tatarnikov).

As shown in the table below, claim 2 of the instant application includes the features of an antenna assembly comprising a curved radome, a plurality of antenna elements within the radome, each element configured as an array element for two orthogonal feeds and to be excited with two orthogonal field polarizations; antenna elements comprising antenna patches and having dimensions for communication in different frequency bands; radome is covered by dielectric material partially conforming with an interior shape of the radome; and a ground plane on the dielectric material having a plurality of pairs of orthogonal openings opposing a different antenna elements, the antenna elements separated by a spacer from the ground plane.
These features are similar to the Patent claim 1 features of an antenna assembly comprising a curved radome, a dielectric material within the radome conforming with an interior shape of the radome; a plurality of antenna patches, each configured wo serve as an array element for two orthogonal antenna feeds, each antenna patch is configured to be excited with two orthogonal field polarizations; pairs of antenna patches having dimensions for receiving/transmitting in different bands. 
The difference between claim 2 of the instant application and claim 1 of the Patent is that claim 2 of the instant application includes the features of a ground plane disposed on the dielectric material, the ground plane having a plurality of pairs of orthogonal openings formed therein, each pair of orthogonal openings opposing a different one of the antenna elements, the antenna elements separated from the ground plane by a spacer.
However, in the same or similar field of invention, Tatarnikov discloses a patch antenna (Fig. 1) formed by a ground plane, the space between the ground plane and the patch is filled with a dielectric (i.e. a spacer) (Tatarnikov paragraph 0035). Tatarnikov further discloses that the ground plane has orthogonal slots (Tatarnikov paragraph 0084, Figures 13A, 13B). As shown in Tatarnikov Figures 12A, 14A, the orthogonal slots can be opposing other antenna elements.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the Patent claim 1 to have the features of a ground plane disposed on the dielectric material, the ground plane having a plurality of pairs of orthogonal openings formed therein, each pair of orthogonal openings opposing a different one of the antenna elements, the antenna elements separated from the ground plane by a spacer; as taught by Tatarnikov. The suggestion/motivation would have been to provide a broader operational bandwidth and a broader radiation pattern (Tatarnikov paragraph 0011).
Similarly, dependent claims 5, 10 and 12 are not patentably distinct from claims  1, 6 and 11 of the Patent in view of reference Tatarnikov (also see table below).

Claims 13 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 11 of U.S. Patent No. 10333210 in view of De Luis et al. (US 2014/0266917; provided in Applicant’s IDS dated 9/24/2021, hereinafter De Luis), and further in view of Tatarnikov et al. (US 2012/0056787; provided in Applicant’s IDS dated 9/24/2021, hereinafter Tatarnikov).

As shown in the table below, claim 13 of the instant application includes the features of an antenna assembly comprising an arrangement of antenna elements, each element configured as an array element for two orthogonal antenna feeds and to be excited with two orthogonal field polarizations, the antenna elements comprising antenna patches, different antenna elements having dimensions for communication in different frequency bands, the antenna elements in the different bands separated in different sections of the antenna assembly, a radome curved to cover a sector including the antenna elements, a dielectric material covered by the radome, partially conforming with an interior shape of the radome; and a ground plane on the dielectric material having a plurality of pairs of orthogonal openings opposing a different antenna elements, the antenna elements separated by a spacer from the ground plane.
These features are similar to the Patent claim 1 features as shown in the table below. The difference between claim 13 of the instant application and claim 1 of the Patent is that claim 13 of the instant application includes the features of the antenna elements in the different bands separated in different sections of the antenna assembly; and a ground plane on the dielectric material having a plurality of pairs of orthogonal openings opposing a different antenna elements, the antenna elements separated by a spacer from the ground plane.
However, in the same or similar field of invention De Luis Figure 7 discloses an antenna where three antenna sections include three patches (710, 712, 714). Patches 710, 712 are configured to operate in a first frequency band, and patch 714 is configured to operate in a second frequency band. As disclosed in Figure 7, the elements in the different frequency bands are separated in different sections of the antenna and they have different dimensions (De Luis Figure 7, paragraph 0042).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the Patent claim 1 to have the features of the antenna elements in the different bands separated in different sections of the antenna assembly; as taught by De Luis. The suggestion/motivation would have been to improve link power budget and reduce unwanted radiation and interference (De Luis paragraph 0028).
Further, in the same or similar field of invention, Tatarnikov discloses a patch antenna (Fig. 1) formed by a ground plane, the space between the ground plane and the patch is filled with a dielectric (i.e. a spacer) (Tatarnikov paragraph 0035). Tatarnikov further discloses that the ground plane has orthogonal slots (Tatarnikov paragraph 0084, Figures 13A, 13B). As shown in Tatarnikov Figures 12A, 14A, the orthogonal slots can be opposing other antenna elements.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the Patent claim 1 and De Luis to have the features of a ground plane on the dielectric material having a plurality of pairs of orthogonal openings opposing a different antenna elements, the antenna elements separated by a spacer from the ground plane; as taught by Tatarnikov. The suggestion/motivation would have been to provide a broader operational bandwidth and a broader radiation pattern (Tatarnikov paragraph 0011).
Claim 20 is related to a method of fabricating an antenna assembly, with the similar features as claim 13. Therefore, it is not patentably distinct from Patent claim 1 in view of references De Luis and Tatarnikov for the same reasons mentioned above for claim 13. 

Regarding claims 2, 5, 10, 12-13 and 20, the Patent discloses as set forth below:

Claims of the Instant Application (17/212,616)
Claims of the Patent 10333210
2. An antenna assembly, comprising:
a radome that is at least partially curved;
an arrangement of antenna elements covered by the radome, each antenna element configured to serve as an array element for two orthogonal antenna feeds and configured to be excited with two orthogonal field polarizations, the antenna elements comprising antenna patches, antenna elements having dimensions for communication in different frequency bands;
a sheet of dielectric material covered by the radome, the dielectric material at least partially conforming with an interior shape of the radome; and
a ground plane disposed on the dielectric material, the ground plane having a plurality of pairs of orthogonal openings formed therein, each pair of orthogonal openings opposing a different one of the antenna elements, the antenna elements separated from the ground plane by a spacer.
1. An antenna assembly for use in a small cell base station, the antenna assembly comprising:
a curved radome to serve as a housing and function as part of a solar shield;
a dielectric material within the curved radome and conforming with an interior shape of the curved radome; and
a plurality of antenna patches provided between the curved radome and the dielectric material, each antenna patch configured to serve as an array element for two orthogonal antenna feeds,
wherein each of the antenna patches is configured to be excited with two orthogonal field polarizations,
wherein the antenna patches comprise pairs of antenna patches comprising a resonating patch and a radiating patch,
wherein the dielectric material is configured to serve as a precision mechanical spacer between the resonating patch and radiating patch of each of the pairs of the antenna patches,
wherein a first pair of the antenna patches has dimensions for receiving and/or transmitting in a first Long Term Evolution (LTE) frequency band,
wherein a second pair of the antenna patches has dimensions for receiving and/or transmitting in a second LTE frequency band, and
wherein a third pair of the antenna patches has dimensions for receiving and transmitting in one or more wireless local area network (WLAN) frequency bands.
5. The antenna assembly of claim 2 wherein the spacer includes the dielectric material.
See Claim 1. 
10. The antenna assembly of claim 2 wherein each pair of patches has a similar cross- polarization scheme and a similar gain pattern in vertical and azimuth directions. 
Claim 6 limitation: 
wherein each of the pairs has a similar cross-polarization scheme and a similar gain pattern in vertical and azimuth directions
12. The antenna assembly of claim 6 wherein at least some of the pairs of antenna patches are configured for 2X2 MIMO spatial multiplexing.
Claim 11 limitation:
wherein at least some of the pairs of antenna patches are configured for 2×2 MIMO spatial multiplexing.
13. An antenna assembly, comprising:
A regular arrangement of antenna elements, each antenna element configured to serve as an array element for two orthogonal antenna feeds and configured to be excited with two orthogonal field polarizations, the antenna elements comprising antenna patches, different antenna elements having dimensions for communication in different frequency bands, the antenna elements in the different frequency bands separated in different sections of the antenna assembly;
a radome that is curved to cover a sector that includes the antenna elements;
a dielectric material covered by the radome, the dielectric material at least partially conforming with an interior shape of the radome; and
a ground plane coupled with the dielectric material, the ground plane having a plurality of pairs of orthogonal openings formed therein, each pair of orthogonal openings opposing a different one of the antenna patches, the antenna patches separated from the ground plane by a dielectric spacer.
Claim 1

20. A method of fabricating an antenna assembly, the method comprising:
coupling a ground plane to a dielectric material, the ground plane having a plurality of pairs of orthogonal openings formed therein;
coupling a regular arrangement of antenna elements to at least one of the ground plane or dielectric material, each antenna element configured to serve as an array element for two orthogonal antenna feeds and configured to be excited with two orthogonal field polarizations, the antenna elements comprising antenna patches, different antenna elements having dimensions for communication in different frequency bands, the antenna elements in the different frequency bands separated in different sections of the antenna assembly, each pair of orthogonal openings of the ground plane opposing a different one of the antenna patches; and
covering the antenna elements, ground plane, and dielectric material with a curved radome, the dielectric material at least partially conforming with an interior shape of the radome.
Claim 1




Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 2, 4-7 and 9-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuntzsch et al. (EP 0892461A1; provided in Applicant’s IDS dated 9/24/2021, hereinafter Kuntzsch) in view of Negus et al. (US 2013/0272217; provided in Applicant’s IDS dated 9/24/2021, hereinafter Negus), and further in view of Tatarnikov et al. (US 2012/0056787; provided in Applicant’s IDS dated 9/24/2021, hereinafter Tatarnikov). 

Regarding claim 2, Kuntzsch discloses an antenna assembly [Kuntzsch discloses an antenna assembly for microcellular base stations (Kuntzsch abstract)], comprising: a radome that is at least partially curved [Kuntzsch Figures 1 and 2 show arrangements for antenna. The antenna comprises a radome 114, which is shaped to conform to the radiating elements and can act as a cover and a solar shield. The cover may be curved (Kuntzsch column 5 lines 24-40)];
An arrangement of antenna elements covered by the radome, each antenna element configured to serve as an array element for two orthogonal antenna feeds and configured to be excited with two orthogonal field polarizations, the antenna elements comprising antenna patches, antenna elements having dimensions for communication in different frequency bands [As shown in Kuntzsch Figure 2, a dielectric board 116 includes patch antenna 118, and the patch antennas are shown between the dielectric material and curved radome (Kuntzsch column 5 lines 28-35, 45-55). Kuntzsch discloses that the antennas are operable in both transmission and reception at two orthogonal polarizations and exhibit a suitable antenna pattern (Kuntzsch column 6 lines 18-21); and the antenna can be an array of radiating elements (Kuntzsch column 6 lines 41-50). Kuntzsch further discloses that spacing below the patch can be adjusted for a particular band, and can be varied for other frequency bands (Kuntzsch column 7 lines 25-30)];
A sheet of dielectric material covered by the radome, the dielectric material at least partially conforming with an interior shape of the radome [Kuntzsch discloses that the radome is manufactured using a suitable dielectric material and is shaped to conform with the radiating elements (Kuntzsch column 5 lines 30-35). The dielectric may be securely fastened to a formed reflecting back place (Kuntzsch column 6 lines 35-40). Also see Kuntzsch Figure 2 which shows dielectric 116 inside radome 114)]; and
A ground plane disposed on the dielectric material, the ground plane having a plurality of pairs of orthogonal openings formed therein, each pair of orthogonal openings opposing a different one of the antenna elements, the antenna elements separated from the ground plane by a spacer [Kuntzsch discloses a ground plane on the dielectric material (Kuntzsch Figure 1 (120), Figure 3 (82), Figure 10, 12, etc.). The dielectric (46 in Figure 10) can act as a spacer between ground plane (52, 54) and antenna patch (50) (see Kuntzsch Figure 10, column 9 lines 30-40)].
Although Kuntzsch discloses microstrip feed lines for the patches (Kuntzsch column 6 lines 24-30); Kuntzsch does not expressly disclose the features of antenna element configured to be excited with two orthogonal field polarizations; antenna elements having dimensions for communication in different frequency bands; and the ground plane having a plurality of pairs of orthogonal openings formed therein, each pair of orthogonal openings opposing a different one of the antenna elements.
However, in the same or similar field of invention, Negus discloses a hybrid band intelligent backhaul radio (HB-IBR) where directive gain antenna elements that receive RF chains may include elements of at least two different orthogonal polarizations (Negus paragraph 0040). Antenna elements may be arranged on a plurality of facets with one or more elements per facet (Negus paragraph 0043). Each facet may include elements of at least two different orthogonal polarizations (Negus paragraph 0047). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Kuntzsch to have the features of each of the antenna patches is configured to be excited with two orthogonal field polarizations, as taught by Negus. The suggestion/motivation would have been to use radio spectrum resources efficiently (Negus paragraph 0037) and reduced latency in the network (Negus paragraph 0138).
Kuntzsch and Negus do not expressly disclose the features of antenna elements having dimensions for communication in different frequency bands; and the ground plane having a plurality of pairs of orthogonal openings formed therein, each pair of orthogonal openings opposing a different one of the antenna elements.
However, in the same or similar field of invention, Tatarnikov discloses that a dimension of antenna patch (dimension L in Figure 1) depends on wavelength (which is related to frequency) of the radiation (Tatarnikov paragraphs 0035 and 0036); indicating that the antenna elements having dimensions for communication in different frequency bands. Tatarnikov further discloses that the ground plane has orthogonal slots (Tatarnikov paragraph 0084, Figures 13A, 13B). As shown in Tatarnikov Figures 12A, 14A, the orthogonal slots can be opposing other antenna elements.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Kuntzsch and Negus to have the features of antenna elements having dimensions for communication in different frequency bands; and the ground plane having a plurality of pairs of orthogonal openings formed therein, each pair of orthogonal openings opposing a different one of the antenna elements; as taught by Tatarnikov. The suggestion/motivation would have been to provide a broader operational bandwidth and a broader radiation pattern (Tatarnikov paragraph 0011). 

Regarding claim 4, Kuntzsch, Negus and Tatarnikov disclose the antenna assembly of claim 2. Kuntzsch, Negus and Tatarnikov further disclose wherein the antenna patches are separated from each other in a particular direction by a substantially uniform distance [Negus discloses that the antenna array may be uniformly distributed (Negus paragraphs 0207 and 0208)]. In addition, the same motivation is used as the rejection of claim 2. 

Regarding claim 5, Kuntzsch, Negus and Tatarnikov disclose the antenna assembly of claim 2. Kuntzsch, Negus and Tatarnikov further disclose wherein the spacer includes the dielectric material [Kuntzsch discloses that the dielectric (46 in Figure 10) can act as a spacer between ground plane (52, 54) and antenna patch (50) (see Kuntzsch Figure 10, column 9 lines 30-40)]. In addition, the same motivation is used as the rejection of claim 2.

Regarding claim 6, Kuntzsch, Negus and Tatarnikov disclose the antenna assembly of claim 2. Kuntzsch, Negus and Tatarnikov further disclose regarding a printed circuit board covered by the radome [Kuntzsch discloses that back plate can be glued to a printed circuit board; and the radome can be glued to the radiating side of the printed circuit board (Kuntzsch column 5 lines 49-55)]. In addition, the same motivation is used as the rejection of claim 2.

Regarding claim 7, Kuntzsch, Negus and Tatarnikov disclose the antenna assembly of claim 6. Kuntzsch, Negus and Tatarnikov further disclose regarding a first set of fins extending from an opposite side of the printed circuit board as the radome [Kuntzsch discloses the heat sink fins 122 as shown in Figures 1 and 2 on opposite side of the board as the radome (Kuntzsch Figures 1-2)]. In addition, the same motivation is used as the rejection of claim 6.

Regarding claim 9, Kuntzsch, Negus and Tatarnikov disclose the antenna assembly of claim 2. Kuntzsch, Negus and Tatarnikov further disclose wherein the radome functions as a mechanical mounting point for the antenna elements [Radome is attached to the surface of the dielectric which supports the antenna elements (Kuntzsch column 4 lines 10-15); indicating that the radome acts as a mounting point for the antenna elements]. In addition, the same motivation is used as the rejection of claim 2.

Regarding claim 10, Kuntzsch, Negus and Tatarnikov disclose the antenna assembly of claim 2. Kuntzsch, Negus and Tatarnikov further disclose wherein each pair of patches has a similar cross- polarization scheme and a similar gain pattern in vertical and azimuth directions [Negus Figure 45 discloses components and control signals for antenna array where groups of antenna elements and associated cross polarized gains and phases can be uniquely controlled for vertical and horizontal polarizations (Negus paragraph 0399 and Figure 45); indicating that it is possible to have similar gain pattern in both directions and cross polarization scheme for each pair of antenna patches]. In addition, the same motivation is used as the rejection of claim 2.

Regarding claim 11, Kuntzsch, Negus and Tatarnikov disclose the antenna assembly of claim 2. Kuntzsch, Negus and Tatarnikov further disclose wherein the antenna elements are configured to support IEEE 802.11a, 802.11b/g, 802.11ac and 802.11n in a 2.4GHz and a 5GHz frequency band [Negus discloses that in certain IBR embodiments, radios are compatible with various 802.11 variants such as 802.11a, b, g, n and other 802.11 variants (Negus paragraph 0264). Negus further discloses that the IBR antennas may operate in 2 GHz to 6 GHz range (Negus paragraphs 0203 and 0383), which includes 2.4 and 5 GHz bands]. In addition, the same motivation is used as the rejection of claim 2.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuntzsch, Negus, Tatarnikov, and further in view of Inoue et al. (US 2012/0046001; provided in Applicant’s IDS dated 9/24/2021, hereinafter Inoue). 

Regarding claim 12, Kuntzsch, Negus and Tatarnikov disclose the antenna assembly of claim 6. Although Kuntzsch, Negus and Tatarnikov disclose that IBR may utilize techniques such as MIMO spatial multiplexing (see Negus paragraph 0128); Kuntzsch, Negus and Tatarnikov do not expressly disclose the feature of antenna patches are configured for 2x2 MIMO spatial multiplexing.
However, in the same or similar field of invention, Inoue discloses an antenna equipment where antenna elements are used to provide MIMO 2x2 spatial multiplexing communications (Inoue paragraph 0032). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Kuntzsch, Negus and Tatarnikov to have the feature of antenna patches are configured for 2x2 MIMO spatial multiplexing, as taught by Inoue. The suggestion/motivation would have been to use same array antenna for communications of different types, thereby reducing the number of antennas required (Inoue paragraph 0006).

Claims 13, 15-18 and 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuntzsch, Negus, De Luis et al. (US 2014/0266917; provided in Applicant’s IDS dated 9/24/2021, hereinafter De Luis), and further in view of Tatarnikov. 

Regarding claim 13, Kuntzsch discloses an antenna assembly [Kuntzsch discloses an antenna assembly for microcellular base stations (Kuntzsch abstract)], comprising: a regular arrangement of antenna elements, each antenna element configured to serve as an array element for two orthogonal antenna feeds and configured to be excited with two orthogonal field polarizations, the antenna elements comprising antenna patches, different antenna elements having dimensions for communication in different frequency bands [As shown in Kuntzsch Figure 2, a dielectric board 116 includes patch antenna 118, and the patch antennas are shown between the dielectric material and curved radome (Kuntzsch column 5 lines 28-35, 45-55). Kuntzsch discloses that the antennas are operable in both transmission and reception at two orthogonal polarizations and exhibit a suitable antenna pattern (Kuntzsch column 6 lines 18-21); and the antenna can be an array of radiating elements (Kuntzsch column 6 lines 41-50). Kuntzsch further discloses that spacing below the patch can be adjusted for a particular band, and can be varied for other frequency bands (Kuntzsch column 7 lines 25-30)], the antenna elements in the different frequency bands separated in different sections of the antenna assembly;
A radome that is curved to cover a sector that includes the antenna elements [Kuntzsch Figures 1 and 2 show arrangements for antenna. The antenna comprises a radome 114, which is shaped to conform to the radiating elements and can act as a cover and a solar shield. The cover may be curved (Kuntzsch column 5 lines 24-40)];
A dielectric material covered by the radome, the dielectric material at least partially conforming with an interior shape of the radome [Kuntzsch discloses that the radome is manufactured using a suitable dielectric material and is shaped to conform with the radiating elements (Kuntzsch column 5 lines 30-35). The dielectric may be securely fastened to a formed reflecting back place (Kuntzsch column 6 lines 35-40). Also see Kuntzsch Figure 2 which shows dielectric 116 inside radome 114)]; and
A ground plane coupled with the dielectric material, the ground plane having a plurality of pairs of orthogonal openings formed therein, each pair of orthogonal openings opposing a different one of the antenna patches, the antenna patches separated from the ground plane by a dielectric spacer [Kuntzsch discloses a ground plane on the dielectric material (Kuntzsch Figure 1 (120), Figure 3 (82), Figure 10, 12, etc.). The dielectric (46 in Figure 10) can act as a spacer between ground plane (52, 54) and antenna patch (50) (see Kuntzsch Figure 10, column 9 lines 30-40)].
Although Kuntzsch discloses microstrip feed lines for the patches (Kuntzsch column 6 lines 24-30); Kuntzsch does not expressly disclose the features of antenna element configured to be excited with two orthogonal field polarizations; antenna elements having dimensions for communication in different frequency bands; the antenna elements in the different frequency bands separated in different sections of the antenna assembly; and the ground plane having a plurality of pairs of orthogonal openings formed therein, each pair of orthogonal openings opposing a different one of the antenna patches.
However, in the same or similar field of invention, Negus discloses a hybrid band intelligent backhaul radio (HB-IBR) where directive gain antenna elements that receive RF chains may include elements of at least two different orthogonal polarizations (Negus paragraph 0040). Antenna elements may be arranged on a plurality of facets with one or more elements per facet (Negus paragraph 0043). Each facet may include elements of at least two different orthogonal polarizations (Negus paragraph 0047). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Kuntzsch to have the features of each of the antenna patches is configured to be excited with two orthogonal field polarizations, as taught by Negus. The suggestion/motivation would have been to use radio spectrum resources efficiently (Negus paragraph 0037) and reduced latency in the network (Negus paragraph 0138).
Kuntzsch and Negus do not expressly disclose the features of antenna elements having dimensions for communication in different frequency bands; the antenna elements in the different frequency bands separated in different sections of the antenna assembly; and the ground plane having a plurality of pairs of orthogonal openings formed therein, each pair of orthogonal openings opposing a different one of the antenna patches.
However, in the same or similar field of invention De Luis Figure 7 discloses an antenna where three antenna sections include three patches (710, 712, 714). Patches 710, 712 are configured to operate in a first frequency band, and patch 714 is configured to operate in a second frequency band. As disclosed in Figure 7, the elements in the different frequency bands are separated in different sections of the antenna and they have different dimensions (De Luis Figure 7, paragraph 0042).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Kuntzsch and Negus to have the features of antenna elements having dimensions for communication in different frequency bands; and the antenna elements in the different frequency bands separated in different sections of the antenna assembly; as taught by De Luis. The suggestion/motivation would have been to improve link power budget and reduce unwanted radiation and interference (De Luis paragraph 0028).
Kuntzsch, Negus and De Luis do not expressly disclose the ground plane having a plurality of pairs of orthogonal openings formed therein, each pair of orthogonal openings opposing a different one of the antenna patches.
However, in the same or similar field of invention, Tatarnikov discloses that the ground plane has orthogonal slots (Tatarnikov paragraph 0084, Figures 13A, 13B). As shown in Tatarnikov Figures 12A, 14A, the orthogonal slots can be opposing other antenna elements.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Kuntzsch, Negus and De Luis to have the features of the ground plane having a plurality of pairs of orthogonal openings formed therein, each pair of orthogonal openings opposing a different one of the antenna elements; as taught by Tatarnikov. The suggestion/motivation would have been to provide a broader operational bandwidth and a broader radiation pattern (Tatarnikov paragraph 0011).

Regarding claim 15, Kuntzsch, Negus, De Luis and Tatarnikov disclose the antenna assembly of claim 13. Kuntzsch, Negus, De Luis and Tatarnikov further disclose wherein the antenna patches are separated from each other in a particular direction by a substantially uniform distance [Negus discloses that the antenna array may be uniformly distributed (Negus paragraphs 0207 and 0208)]. In addition, the same motivation is used as the rejection of claim 13. 

Regarding claim 16, Kuntzsch, Negus, De Luis and Tatarnikov disclose the antenna assembly of claim 15. Kuntzsch, Negus, De Luis and Tatarnikov further disclose wherein the regular arrangement of antenna elements is disposed in a plurality of different sections, the antenna elements for communication in each frequency band disposed in a different section than the antenna elements for communication in each other frequency band [De Luis Figure 7 discloses an antenna where three antenna sections include three patches (710, 712, 714). Patches 710, 712 are configured to operate in a first frequency band, and patch 714 is configured to operate in a second frequency band. As disclosed in Figure 7, the elements in the different frequency bands are separated in different sections of the antenna (De Luis Figure 7, paragraph 0042)]. In addition, the same motivation is used as the rejection of claim 15. 

Regarding claim 17, Kuntzsch, Negus, De Luis and Tatarnikov disclose the antenna assembly of claim 13. Kuntzsch, Negus, De Luis and Tatarnikov further disclose wherein the radome functions as a mechanical mounting point for the antenna elements [Radome is attached to the surface of the dielectric which supports the antenna elements (Kuntzsch column 4 lines 10-15); indicating that the radome acts as a mounting point for the antenna elements]. In addition, the same motivation is used as the rejection of claim 13.

Regarding claim 18, Kuntzsch, Negus, De Luis and Tatarnikov disclose the antenna assembly of claim 13. Kuntzsch, Negus, De Luis and Tatarnikov further disclose regarding a printed circuit board covered by the radome [Kuntzsch discloses that back plate can be glued to a printed circuit board; and the radome can be glued to the radiating side of the printed circuit board (Kuntzsch column 5 lines 49-55)]; and a first set of fins extending from an opposite side of the printed circuit board as the radome [Heat sink fins 122 are shown in Figures 1 and 2 on opposite side of the board as the radome (Kuntzsch Figures 1-2)]. In addition, the same motivation is used as the rejection of claim 13.

Regarding claim 20, Kuntzsch discloses a method of fabricating an antenna assembly [Kuntzsch discloses an antenna assembly for microcellular base stations (Kuntzsch abstract). Microstrip printing techniques can be used to manufacture antenna (Kuntzsch column 3 lines 50-58); indicating a method of fabricating the antenna assembly], the method comprising: coupling a ground plane to a dielectric material, the ground plane having a plurality of pairs of orthogonal openings formed therein [Kuntzsch discloses a ground plane on the dielectric material (Kuntzsch Figure 1 (120), Figure 3 (82), Figure 10, 12, etc.). The dielectric (46 in Figure 10) can act as a spacer between ground plane (52, 54) and antenna patch (50) (see Kuntzsch Figure 10, column 9 lines 30-40)];
Coupling a regular arrangement of antenna elements to at least one of the ground plane or dielectric material, each antenna element configured to serve as an array element for two orthogonal antenna feeds and configured to be excited with two orthogonal field polarizations, the antenna elements comprising antenna patches, different antenna elements having dimensions for communication in different frequency bands [As shown in Kuntzsch Figure 2, a dielectric board 116 includes patch antenna 118, and the patch antennas are shown between the dielectric material and curved radome (Kuntzsch column 5 lines 28-35, 45-55). Kuntzsch discloses that the antennas are operable in both transmission and reception at two orthogonal polarizations and exhibit a suitable antenna pattern (Kuntzsch column 6 lines 18-21); and the antenna can be an array of radiating elements (Kuntzsch column 6 lines 41-50). Kuntzsch further discloses that spacing below the patch can be adjusted for a particular band, and can be varied for other frequency bands (Kuntzsch column 7 lines 25-30)], the antenna elements in the different frequency bands separated in different sections of the antenna assembly, each pair of orthogonal openings of the ground plane opposing a different one of the antenna patches; and
Covering the antenna elements, ground plane, and dielectric material with a curved radome, the dielectric material at least partially conforming with an interior shape of the radome [Kuntzsch discloses that the radome is manufactured using a suitable dielectric material and is shaped to conform with the radiating elements (Kuntzsch column 5 lines 30-35). The dielectric may be securely fastened to a formed reflecting back place (Kuntzsch column 6 lines 35-40). Also see Kuntzsch Figure 2 which shows dielectric 116 inside radome 114)].
Although Kuntzsch discloses microstrip feed lines for the patches (Kuntzsch column 6 lines 24-30); Kuntzsch does not expressly disclose the features of antenna element configured to be excited with two orthogonal field polarizations; antenna elements having dimensions for communication in different frequency bands; the antenna elements in the different frequency bands separated in different sections of the antenna assembly; and the ground plane having a plurality of pairs of orthogonal openings formed therein, each pair of orthogonal openings opposing a different one of the antenna patches.
However, in the same or similar field of invention, Negus discloses a hybrid band intelligent backhaul radio (HB-IBR) where directive gain antenna elements that receive RF chains may include elements of at least two different orthogonal polarizations (Negus paragraph 0040). Antenna elements may be arranged on a plurality of facets with one or more elements per facet (Negus paragraph 0043). Each facet may include elements of at least two different orthogonal polarizations (Negus paragraph 0047). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Kuntzsch to have the features of each of the antenna patches is configured to be excited with two orthogonal field polarizations, as taught by Negus. The suggestion/motivation would have been to use radio spectrum resources efficiently (Negus paragraph 0037) and reduced latency in the network (Negus paragraph 0138).
Kuntzsch and Negus do not expressly disclose the features of antenna elements having dimensions for communication in different frequency bands; the antenna elements in the different frequency bands separated in different sections of the antenna assembly; and the ground plane having a plurality of pairs of orthogonal openings formed therein, each pair of orthogonal openings opposing a different one of the antenna patches.
However, in the same or similar field of invention De Luis Figure 7 discloses an antenna where three antenna sections include three patches (710, 712, 714). Patches 710, 712 are configured to operate in a first frequency band, and patch 714 is configured to operate in a second frequency band. As disclosed in Figure 7, the elements in the different frequency bands are separated in different sections of the antenna and they have different dimensions (De Luis Figure 7, paragraph 0042).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Kuntzsch and Negus to have the features of antenna elements having dimensions for communication in different frequency bands; and the antenna elements in the different frequency bands separated in different sections of the antenna assembly; as taught by De Luis. The suggestion/motivation would have been to improve link power budget and reduce unwanted radiation and interference (De Luis paragraph 0028).
Kuntzsch, Negus and De Luis do not expressly disclose the ground plane having a plurality of pairs of orthogonal openings formed therein, each pair of orthogonal openings opposing a different one of the antenna patches.
However, in the same or similar field of invention, Tatarnikov discloses that the ground plane has orthogonal slots (Tatarnikov paragraph 0084, Figures 13A, 13B). As shown in Tatarnikov Figures 12A, 14A, the orthogonal slots can be opposing other antenna elements.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Kuntzsch, Negus and De Luis to have the features of the ground plane having a plurality of pairs of orthogonal openings formed therein, each pair of orthogonal openings opposing a different one of the antenna elements; as taught by Tatarnikov. The suggestion/motivation would have been to provide a broader operational bandwidth and a broader radiation pattern (Tatarnikov paragraph 0011).

Regarding claim 21, Kuntzsch, Negus, De Luis and Tatarnikov disclose method of claim 20. Kuntzsch, Negus, De Luis and Tatarnikov further disclose wherein the antenna patches are separated from each other by a substantially uniform distance [Negus discloses that the antenna array may be uniformly distributed (Negus paragraphs 0207 and 0208)]. In addition, the same motivation is used as the rejection of claim 20.


Allowable Subject Matter

Claims 3, 8, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3 and 14 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of wherein dimensions of each pair of openings are dependent on the dimensions of the opposing antenna elements; in combination with all other limitations in the base claim and any intervening claims. 
Claims 8 and 19 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of a second set of fins vertically adjacent to the radome on the same side of the printed circuit board as the radome; in combination with all other limitations in the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414